         Case 1:12-cv-12105-IT Document 155-3 Filed 03/14/19 Page 1 of 18



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

AF Holdings, LLC,                       )        Civil Action No. 12-cv-12105-IT
                                        )
            Plaintiff/Counterdefendant, )
                                        )
      v.                                )
                                        )
Sandipan Chowdhury,                     )
                                        )
            Defendant/Counterplaintiff. )
                                        )
                                        )
Sandipan Chowdhury,                     )
                                        )
            Counterplaintiff,           )
                                        )
      v.                                )
                                        )
John Steele and Paul Hansmeier,         )
                                        )
            Third-Party Defendants.     )
                                        )
______________________________________________________________________________

                                COUNTERLAIMS
                       FIRST AMENDED COUNTERCLAIMS
______________________________________________________________________________


       For its Counterclaims against Plaintiff AF Holdings, Inc. (“Plaintiff”), Defendant/
Counterclaimant Sandipan Chowdhury (“Defendant”) asserts as follows:Pursuant to Fed. R. Civ. P.
15 and based on documents that have become available since the filing of the initial Counter
Complaint, Defendant/Counterplaintiff Sandipan Chowdhury through his undersigned attorneys files
this First Amended Counterclaims against AF Holdings, and against John Steele and Paul Hansmeier
(collectively “Third Party Defendants”) and states as follows:
                                     THE PARTIESPARTIES

1. Defendant/CounterclaimantCounterplaintiff Sandipan Chowdhury (“DefendantChowdhury”) is
    an individual residing at 479 Moody Street, Waltham, Massachusetts.4354 America Boulevard,
    Unit 54D, Ashland, Massachusetts.




                                                  !1
         Case 1:12-cv-12105-IT Document 155-3 Filed 03/14/19 Page 2 of 18



2. Plaintiff/Counterclaim Defendant CounterdefendantAF Holdings LLC is,was, purportedly, upon
    available information, a limited liability company organized and existing under the laws of the
    Federation of Saint Kitts and Nevis.1 Plaintiff had no identified principal place of business.
3. Third-Party Defendant John Steele (“Steele”) is an individual residing at 18871 N. 69th Ave.,
    Glendale, Arizona.
4. Third-Party Defendant Paul Hansmeier (“Hansmeier”) is an individual residing at 9272 Cortland
    Alcove, Woodbury, Minnesota.
                     JURISDICTION AND VENUEJURISDICTION & VENUE

5. This Court has subject matter jurisdiction over the counterclaims pursuant to 28 U.S.C. §§ 1331,
    1332(a)(1), 1338, 1367, 2201, and 2202. The counterclaims are so related to the claims asserted
    by PlaintiffAF Holdings in this action that they form part of the same case or controversy under
    Article III of the United States Constitution, and arise out of common facts, transactions, or
    occurrences as provided under Fed. R. Civ. P. 13 and 20.
6. This Court has personal jurisdiction over PlaintiffAF Holdings. PlaintiffAF Holdings availed
    itself of this Court’s jurisdiction by bringing this action in this District.
7. This District has specific personal jurisdiction over Defendants. Because AF Holdings was the
    alter ego of Steele and Hansmeier, they are considered the same entity and the jurisdictional
    contacts of one are the jurisdictional contacts of the others for the purpose of the due process
    analysis. This Court further has personal jurisdiction over Steele and Hansmeier because their
    fraudulent and deceptive trade practices have harmed Chowdhury in the Commonwealth of
    Massachusetts.
8. Venue in this District is proper over the counterclaims pursuant to 28 U.S.C. § 1391.

                   GENERAL BACKGROUND FOR ALL COUNTERCLAIMS
                      FACTUAL AND PROCEDURAL BACKGROUND

9. PlaintiffAF Holdings first litigated this claim in an action it filed against 1,140 individuals,
    including DefendantChowdhury, on June 7, 2011 in the United States District Court for the
    District of Columbia. AF Holdings, LLC v. Does 1-1,140, 11-cv-01274-RBW (the “original

1 The Federation of Saint Kitts and Nevis, conveniently, has very strict laws prohibiting disclosure of
corporate information). “Managers and final beneficiaries are not registered anywhere, this way they have
total anonymity.” http://www.offshorebankshop.com/en/11-saint-kitts-and-nevis-offshore-companyform-
tax-haven-limitedliability.html

                                                      !2
         Case 1:12-cv-12105-IT Document 155-3 Filed 03/14/19 Page 3 of 18



    action”). That action was one of a slew of John Doe lawsuits filed by PlaintiffAF Holdings in
    various in United States District Courts, against a total of 3,092 individuals to date, in which
    PlaintiffAF Holdings allegeds infringement of the copyright in a pornographic video entitled
    Sexual Obsession. Three of Plaintiff’s additional cases are currently pending in this judicial
    district.2
10. PlaintiffAF Holdings iswas represented by Prenda Law, Inc. (f/k/a Steele Hansemeier PLLC).3
    Each of Plaintiff’sAF Holdings’ 200+ actions have beenwere premised upon substantially
    identical, cookie-cutter complaints, and have involved ex parte applications by which PlaintiffAF
    Holdings seekssought leave of court to issue subpoenas to Internet Service Providers, prior to a
    Rule 26(f) conference, to obtain information identifying alleged infringers. In support of its
    applications for early discovery, PlaintiffAF Holdings has offered a declaration from one Peter
    Hansemeier,4 who purportsed to be a computer expert [No. 133-23]. Generally speaking, the
    pleadings in all of Plaintiff’sAF Holdings’ cases, including in this District, tracked paragraph by
    paragraph, word for word. The only real difference between the cases iwas the IP addresses
    identified in the complaints.
11. DefendantChowdhury, claiming his innocence and not wanting to be associated with infringing a
    pornographic film, filed a motion in the original action to quash the subpoena by which
    PlaintiffAF Holdings sought DefendantChowdhury’s personally identifying information.
    DefendantChowdhury’s motion was denied, and PlaintiffAF Holdings obtained said information.



2 AF Holdings, LLC v. Foster, 12-cv-30164 (D. Mass. filed Sept. 27, 2012); AF Holdings, LLC v. St.
Louis, 12- cv-11797, (D. Mass. filed Sept. 27, 2012); and AF Holdings, LLC v. Grenier, 12-cv-11843 (D.
Mass. filed Oct. 3, 2012). Plaintiff’s counsel, Prenda Law, consistently neglects to file Notices of Related
cases when filing its multiple actions, even though many of the cases involve the same plaintiffs and
copyrights as one another, such as these.
3John Steele was the founding partner of Steele Hansemeier, PLLC, which was the predecessor to Prenda
Law, Inc. According to Mr. Steele, he sold his client book to Prenda Law, and depending on who is asking
him, he now variously describes himself as both “of counsel,” to Prenda Law, or “not an attorney with
any law firm.” ([Ex. ANo. 7-1, pp. 11:25–12:7)]. See also No. 133-33 pp. 6-7, 141-1 pp. 3-4.
4 On information and belief, Peter Hansemeier is the brother of John Steele’s law partner Paul
Hansemeier. Peter Hansemeier routinely provided (under the alias Media Copyright Group) the same kind
of ‘technical expert’ services for Steele Hansemeier, PLLC that he now provideswent on to provide (under
the alias 6881 Forensics) for Prenda Law, Inc. [see No. 133-23, 133-25]. Media Copyright Group was one
of several sham entities Steele and Hansmeier formed and wholly owned, operated and controlled for the
purpose of litigating fraudulent copyright-infringement lawsuits, such as this one [See e.g. No. 133-24,
133-26, 133-27, and 133-32 ¶12].

                                                     !3
         Case 1:12-cv-12105-IT Document 155-3 Filed 03/14/19 Page 4 of 18



12. PlaintiffAF Holdings later voluntarily dismissed all 1,140 individuals in the original action on
   February 2, 2012.
13. On November 13, 2012, PlaintiffAF Holdings filed suit against the DefendantChowdhury in this
   court, making him one of only 68 of those alleged infringers whom PlaintiffAF Holdings hasd
   named as a defendant, much less attempted to serve with process or litigate its claims.
14. As to its standing to sue, PlaintiffAF Holdings assertsed that it iwas “the exclusive rights holder
   with respect to BitTorrent-based reproduction and distribution of the Video.” Compl.[No. 1 ¶ 18].
   This statement is at odds with itself; one cannot have an exclusive copyright limited to a specific
   media or mode of reproduction and distribution.
15. PlaintiffAF Holdings providesd further contrary information to its standing in the Complaint.
   PlaintiffAF Holdings includesd with the Complaint the “Certificate of Registration” from the
   United States Copyright Office for Sexual Obsession, which lists that the author and copyright
   claimant as Heartbreaker Films in California. ECF [No. 1-2]. However, the assignee signing the
   agreement is AF Films, LLC, which is not a party to this case. As other courts have noted:
       Plaintiff's Financial Disclosure Statement, required to be filed with the court at first
       appearance pursuant to Local Rule 7.1, … “certifies that there are no parents, trusts,
       subsidiaries and/or affiliates of said party.”

       Plaintiff has submitted no allegation or evidence which shows any link between AF Holdings,
       LLC and AF Films, LLC.

AF Holdings, LLC v. Does 1-77, 11-cv-00383-RBS-TEM, ECF No. 6 (E.D. Va. June 14, 2011). See
also id., ECF No. 9 (E.D. Va. June 18, 2011); AF Holdings, LLC v. Does 1-96, 11-cv-03335-JSC,
ECF No. 26 (N.D. Cal. Nov. 4, 2011).
16. On or around December 1, 2012, credible evidence of a deeply troubling connection between
   PlaintiffAF Holdings and its counsel began to appear. PlaintiffAF Holdings and its counsel
   appeared to be engaged in widespread fraud.
17. PlaintiffAF Holdings hasd, in this and other actions, identified Alan Cooper as its sole principal.
   As discussed in a recent filing in one of Plaintiff’sAF Holdings’ cases pending in federal court in
   Minnesota, an as-yet unexplained a connection has recently coame to light with respect to this
   Alan Cooper. There is a man named Alan Cooper who lives in Minnesota and who, according to
   his newly-retained attorney,
       had for several years acted as a caretaker for a Minnesota property owned by an attorney by
       the name of John Steele. When visiting his property, Steele had on numerous occasions


                                                  !4
          Case 1:12-cv-12105-IT Document 155-3 Filed 03/14/19 Page 5 of 18



         bragged to my client about a plan involving massive copyright litigation in multiple
         jurisdictions. He also specifically instructed my client to contact him if anyone asked about
         various corporations, that Cooper was to call him. When Cooper confronted Steele about that,
         Steele told him not to worry about it.

AF Holdings, LLC v. Doe, 12-cv-02687-RHK-JJG, ECF No. 11 (D. Minn. Nov. 29, 2012). See also
Ex. B hereto No. 7-2 (Affidavit of Alan Cooper).5
18. PlaintiffAF Holdings and its counsel have refused to clarify whether there really iswas another
    Alan Cooper who iswas the true principal.6 All of these facts regarding Alan Cooper and the
    status of AF Holdings are highly relevant to the Plaintiff’sAF Holdings’ pending claims against
    the DefendantChowdhury.
19. In short, it appears that PlaintiffAF Holdings doesdid not have standing to bring claims against
    Chowdhurythe Defendant; PlaintiffAF Holdings may notdid even exist; and Plaintiff’sAF
    Holdings’ counsel may truly beare the real parties in interest in this case.
                       ALTER EGO LIABILITY OF THIRD PARTY DEFENDANTS
20. After AF Holdings filed suit against Chowdhury, it was established in AF Holdings, LLC v.
    Navasca, Case No. 12-cv-02396 (N.D. Cal. Sept. 16, 2013), that “Steele and Hansmeier are the
    alter-egos of AF … They share a unity of interest and ownership; they acted as attorneys for AF
    behind the scenes and dictated all litigation decisions; AF was undercapitalized (indeed, it had no
    assets as the settlement proceeds never left Steele and Hansmeier’s accounts); they kept all
    litigation proceeds AF “earned”; and AF was a mere shell created to shield Hansmeier and Steele
    from liability” [No. 133-2, pp. *19–23 (citation omitted)]. More recently, Steele and Hansmeier
    have themselves admitted in plea agreements to the federal fraud charges against them that they
    created AF Holdings; surreptitiously controlled AF Holdings; and were AF Holdings’ de facto
    owners and officers [see No. 133-33, 133-34, 141-1, 144-1].



5Nor is this the first time Plaintiff’s counsel has been accused of using a dummy corporation to file suit.
Nicholas Ranallo, Who are MCGIP (and Why are They Suing for Other People’s Movies?), (Sept. 25,
2011); available at http://torrentfreak.com/who-are-mcgip-and-why-are-they-suing-for-other-people’s-
movies-110925/.
6 Alan  Cooper iswas also, purportedly, the sole proprietor of Ingenuity 13, LLC—another of Prenda Law’s
clients. See, Ingenuity 13, LLC v. John Doe, 12-cv-08333-ODW-JC, ECF No. 32 (C.D. Cal. Dec. 26,
2012) (order granting discovery as to identity of Alan Cooper after Plaintiff and its counsel refused to
clarify the issue). Steele has now admitted that he and Hansmeier used Alan Cooper’s identity, without his
consent, to disguise their control over the sham entities they created, including AF Holdings [No. 133-32
p. 13].

                                                    !5
         Case 1:12-cv-12105-IT Document 155-3 Filed 03/14/19 Page 6 of 18



21. Similarly, although Paul Duffy7 “nominally owned” AF Holdings’ counsel Prenda Law, Inc.8,
    Steele and Hansmeier have since admitted they too caused Prenda Law to be created and exerted
    de facto control over Prenda Law, including the primary direction of its employees and
    dispensation of its finances [Id.].
22. The complaint alleged Chowdhury, via the file-sharing service BitTorrent, infringed AF
    Holdings’ copyright in the pornographic film Sexual Obsession [No. 1 ¶¶ 1, 8-17, 20-24, 29].
    This allegation has been acknowledged to be fraudulent. Steele and Hansmeier have admitted
    they implicitly authorized the alleged downloading activity by causing the film to be uploaded to
    BitTorrent [No. 133-33 p. 4, 141-1 p. 3]. The complaint also raised claims of civil conspiracy and
    negligence [No. 1 ¶¶ 53-70].
23. Chowdhury answered, denying any liability, and raising counterclaims for a declaratory judgment
    of non-infringement and asserting abuse of process, copyright misuse, and violation of
    Massachusetts General Laws Chapter 93A [No. 7, at 14–20 ¶¶ 16–59].
24. All of AF Holdings claims for copyright infringement, civil conspiracy, and negligence against
    Chowdhury were dismissed on June 17, 2013 [No. 18].
25. On July 10, 2013, Chowdhury requested an entry of default when AF Holdings failed to answer
    the counterclaims [No. 21]. AF Holdings did not oppose.
26. AF Holdings was defaulted on August 29, 2013 [No. 25, 26]. Chowdhury moved for default
    judgment against AF Holdings on September 13, 2013 [No. 28]. He sought as damages
    $21,393.60 incurred in attorney’s fees, trebled to $64,180.80 pursuant to Mass. Gen. L. c. 93A
    [No. 7, at 18–20 ¶¶ 49–59; No. 29, at 6–7]. Chowdhury filed a supporting affidavit of counsel
    pursuant to Fed. R. Civ. P. 55(b)(2), itemizing and attesting to the fees incurred [No. 29-2].
27. Chowdhury’s counsel also sent copies of the motion and memorandum to Steele and Hansmeier
    via certified mail; return receipts confirmed delivery to each [No. 42-9]. Although on notice of all
    proceedings, Steele and Hansmeier deliberately chose not to defend the action [see e.g. No. 43].



7 Paul Duffy died in August 2015. Heather Isringhausen Gvillo, Chicago attorney Paul Duffy dies,
Madison-St.Clair Record (Aug. 13, 2015), https://madisonrecord.com/stories/510633057-chicago-
attorney-paul-duffy-dies.
8 Prenda was dissolved in July 2013. Amanda Bronstad, After Sanctions, Law Firm In Porn Suits
Dissolves, National Law Journal (Aug. 5, 2013), https://www.law.com/nationallawjournal/almID/
1202613664466.

                                                   !6
         Case 1:12-cv-12105-IT Document 155-3 Filed 03/14/19 Page 7 of 18



28. On September 30, 2013, Chowdhury’s motion for default judgment against AF Holdings was
   “allowed without opposition” [No. 31]. AF Holdings did not contest or appeal from the
   judgment. The default judgment entered against AF Holdings still stands.
29. At all relevant times, there was a unity of interest and ownership between AF Holdings, John
   Steele and Paul Hansmeier.
30. Steele and Hansmeier, have admitted that AF Holdings was one of several sham entities they
   formed and wholly owned, operated and controlled for the sole purpose of litigating fraudulent
   copyright-infringement lawsuits, to shield themselves from potential liability, and give an
   appearance of legitimacy.
31. At all relevant times, Steele and Hansmeier, not AF Holdings, were the beneficiaries of any
   settlements collected on behalf of AF Holdings.
32. AF Holdings was used as a mere instrumentality for the transaction of Steele and Hansmeier's
   own affairs and there is such unity of interest in ownership that the separate personalities of the
   corporation and the owners no longer exist.
33. The alter ego relationship is supported by, among other things: (i) the diversion of funds
   ostensibly collected on behalf of AF Holdings but paid out directly to Steele and Hansmeier for
   which no apparent benefit was conferred; (ii) use of AF Holdings as a “mere shell” to conduct
   fraudulent copyright-infringement litigation; and (iii) the lack of any substantial operations of AF
   Holdings beyond its use as a shell company by Steele and Hansmeier.
34. Justice requires recognizing the substance of the relationship over the form because the corporate
   fiction distinguishing between AF Holdings, Steele and Hansmeier is being utilized to perpetuate
   a fraud or defeat a rightful claim by Chowdhury.
35. An equitable result is achieved by disregarding the corporate form and holding Steele and
   Hansmeier personally liable for the judgment against AF Holdings as it has been drained of assets
   and, without piercing the corporate veil, Chowdhury will be unable to recoup damages and
   monies owed.
                  _______________________________________________________
                                FIRST COUNTERCLAIM
                      DECLARATORY JUDGMENT OF NON-INFRINGEMENT
                  _______________________________________________________

                                  ——— AF HOLDINGS ———


                                                  !7
        Case 1:12-cv-12105-IT Document 155-3 Filed 03/14/19 Page 8 of 18




36. Defendant incorporates by reference all foregoing allegations made in his affirmative defenses
   and counterclaims as if fully set forth herein.Chowdhury incorporates by reference the allegations
   contained in paragraphs 1 through 19 as if fully set forth herein.
37. There is an actual and justiciable controversy between the parties regarding the alleged direct
   copyright infringement.
38. DefendantChowdhury has not infringed PlaintiffAF Holdings’s alleged copyright in Sexual
   Obsession. PlaintiffAF Holdings cannot knowingly claim otherwise.
39. Internet service providers assign numerical Internet Protocol (“IP”) addresses to, among other
   things, the routers used by Internet subscribers to access the network.
40. An IP address does not identify the computer connecting to the router assigned that the IP
   address. Nor does it identify the person using that computer.
41. Plaintiff’sAF Holdings’ allegation that a given IP address was used for infringing acts is not
   sufficient to support a claim of infringement against the Internet subscriber whose router was
   assigned that IP address.
42. DefendantChowdhury is entitled to a declaratory judgment pursuant to 28 U.S.C. § 2201 that he
   has not infringed the copyright work.

                _______________________________________________________
                               SECOND COUNTERCLAIM
                                   ABUSE OF PROCESS
                _______________________________________________________

                                  ——— AF HOLDINGS ———


43. Defendant incorporates by reference all foregoing allegations made in his affirmative defenses
   and counterclaims as if fully set forth herein.Chowdhury incorporates by reference the allegations
   contained in paragraphs 1 through 19 and paragraphs 36 through 42 as if fully set forth herein.
44. PlaintiffAF Holdings made knowing misrepresentations in its summons filed against
   DefendantChowdhury.
45. PlaintiffAF Holdings pleaded claims for copyright infringement despite knowing that it lacked
   standing to bring any such claims. PlaintiffAF Holdings pleaded claims for statutory remedies
   despite knowing that those claims were barred.


                                                  !8
         Case 1:12-cv-12105-IT Document 155-3 Filed 03/14/19 Page 9 of 18



46. In filing its complaint, PlaintiffAF Holdings sought to use and did use lawfully issued process for
   an ulterior or illegitimate purpose.
47. PlaintiffAF Holdings filed its original complaint against 1,140 individuals, including
   DefendantChowdhury, on June 7, 2011 in the United States District Court for the District of
   Columbia. PlaintiffAF Holdings filed its dismissal of the original action against all 1,140
   individuals on February 2, 2012.
48. On November 13, 2012, DefendantChowdhury was named as an alleged infringer in this action.
49. In the intervening months, PlaintiffAF Holdings mailed DefendantChowdhury several letters
   urging settlement, which directed him to the website of Plaintiff’sAF Holdings’ counsel Prenda
   Law, where the complaint against him was posted. This structure enabled PlaintiffAF Holdings to
   employ the complaint for an ulterior purpose: not to initiate the process of litigation, but to
   forestall it, while enabling Plaintiff ’sAF Holdings’ attempted extortion of the
   DefendantChowdhury.
50. PlaintiffAF Holdings confirmed that DefendantChowdhury’s counsel would accept service in
   early October 2012, and sent him a formal request to waive process on December 12, 2012.
51. PlaintiffAF Holdings willfully abused, misused and/or misapplied the process for an end other
   than that which it was designed to accomplish.

52. PlaintiffAF Holdings intentionally failed to disclose and concealed pertinent and material
   information regarding Plaintiff’sAF Holdings’ knowledge of the falsity of certain claims, its lack
   of standing, and the ulterior or illegitimate purpose for which the complaints and summons were
   employed.
53. Specifically, PlaintiffAF Holdings failed to disclose and concealed pertinent and material
   information that includes but is not limited to the following:
   a) PlaintiffAF Holdings was not a party to the assignment, and had no standing to bring any
       claims;
   b) PlaintiffAF Holdings instituted the original action without any genuine intent to proceed
       against any defendant therein, but rather as a vehicle to obtain discovery of the identity and
       contact information of DefendantChowdhury and others;
   c) upon receiving that information, PlaintiffAF Holdings mailed to DefendantChowdhury letters
       threatening to pursue statutory damages and attorney’s fees under the Copyright Act, without


                                                  !9
        Case 1:12-cv-12105-IT Document 155-3 Filed 03/14/19 Page 10 of 18



       disclosing that those remedies were categorically prohibited by the date of the alleged
       infringement;
   d) Plaintiff’sAF Holdings’ letters threatening to pursue DefendantChowdhury for copyright
       infringement did not disclose that any such claim is categorically prohibited by the terms of
       Plaintiff’s AF Holdings’ copyright assignment;
   e) PlaintiffAF Holdings sought to improperly coerce DefendantChowdhury into settling under
       extortionate threats of financially burdensome lawsuits and fraudulent threats of remedies
       that are prohibited as a matter of law; and
   f) PlaintiffAF Holdings did not seriously consider in good faith litigating claims against
       Defendant, but rather intended the claims to hang as a sword over DefendantChowdhury’s
       head, to foster unwarranted payments to settle claims not supportable as a matter of law.
54. Plaintiff’sAF Holdings’ complaints and service of process facilitated these ulterior purposes. As
   a direct and proximate result of the Plaintiff’sAF Holdings’ conduct, DefendantChowdhury was
   forced to expend a significant amount of time and money in defending against these frivolous
   claims, and thereby suffered injuries, damages, or losses in an amount to be determined at trial.
                        ——— THIRD PARTY DEFENDANTS ———
                  JOINTLY AND SEVERALLY, AND AS ALTER-EGOS OF AF HOLDINGS

55. Chowdhury incorporates by reference the allegations contained in paragraphs 1 through 8 and
   paragraphs 20 through 35 as if fully set forth herein.
56. Steele and Hansmeier, through AF Holdings, made knowing misrepresentations in the summons
   filed against Chowdhury. Steele and Hansmeier, through AF Holdings, pleaded claims for
   copyright infringement despite knowing that they lacked standing to bring any such claims; and
   claims for statutory remedies despite knowing that those claims were barred.
57. In filing its complaint, Steele and Hansmeier, through AF Holdings, sought to use and did use
   lawfully issued process for an ulterior or illegitimate purpose.
58. Steele and Hansmeier, through AF Holdings, intentionally failed to disclose and concealed
   pertinent and material information regarding their knowledge of the falsity of certain claims, lack
   of standing, and the ulterior or illegitimate purpose for which the complaint and summons were
   employed, including but not limited to the following:
   a) that the action against Chowdhury was part of “a scheme to fraudulently obtain millions of
       dollars in copyright lawsuit settlements” [see e.g. No. 133-33 p. 2];


                                                     !10
        Case 1:12-cv-12105-IT Document 155-3 Filed 03/14/19 Page 11 of 18



   b) that they implicitly authorized the alleged downloading activity by causing the film in this
       action, Sexual Obsession, to be uploaded to BitTorrent [No. 133-33 p. 4, 141-1 p. 3];
   c) that they sought to improperly coerce Chowdhury into settling under extortionate threats of a
       financially burdensome lawsuit and fraudulent threats of remedies that were prohibited as a
       matter of law; and
   d) that posting the complaint alleging copyright infringement of a pornographic movie and
       calling Chowdhury an “infringer/hacker” on the Prenda Law website served only an
       illegitimate, extortive tactical purpose.
59. As a direct and proximate result of Steele and Hansmeier’s, conduct, Chowdhury was forced to
   expend a significant amount of time and money in defending against these frivolous claims, and
   thereby suffered substantial damages and losses.

                   _______________________________________________________
                                  THIRD COUNTERCLAIM
                                      COPYRIGHT MISUSE
                   _______________________________________________________
                                  ——— AF HOLDINGS ———


60. Defendant incorporates by reference all foregoing allegations made in his affirmative defenses
   and counterclaims as if fully set forth herein.Chowdhury incorporates by reference the allegations
   contained in paragraphs 1 through 19 and paragraphs 36 through 54 as if fully set forth herein.
61. PlaintiffAF Holdings engaged in abusive and/or improper conduct in exploiting or enforcing its
   purported copyright assignment beyond any legitimate rights it may have.
62. Specifically, when it brought claims against the DefendantChowdhury it had no standing to bring
   and that threatened penalties that exaggerated and misstated the law, PlaintiffAF Holdings misled
   and defrauded the DefendantChowdhury into paying to retain counsel and defending the claims.
63. The purported assignment is between assignor Heartbreak Films, et al and assignee AF Films,
   LLC. AF Films, LLC is not a party to this case.
64. Plaintiff AF Holdings, LLC has not explained this discrepancy when afforded the opportunity in
   other courts.
65. PlaintiffAF Holdings threatened DefendantChowdhury with statutory damages of up to $150,000
   and attorney’s fees, though its remedy would be limited to actual damages in any case where


                                                   !11
        Case 1:12-cv-12105-IT Document 155-3 Filed 03/14/19 Page 12 of 18



   PlaintiffAF Holdings were able to prove their claims, due to Plaintiff’sAF Holdings’ delay in
   bringing suit.
66. An assignor can transfer the ownership interest in an accrued past infringement, but the assignee
   only has standing to sue if the interest in the past infringement is expressly included in the
   assignment and the assignee also owns the actual copyrights.
67. DefendantChowdhury’s alleged infringement (dated May 26, 2011) occurred prior to
   Plaintiff’sAF Holdings’ assignment (dated June 12, 2011).
68. Plaintiff’sAF Holdings’ copyright assignment makes no express provision assigning claims for
   past infringements.
69. PlaintiffAF Holdings attempted to extend the effect or operation of that assignment beyond the
   scope of the statutory right by saddling DefendantChowdhury with a financially burdensome
   lawsuit, raising claims barred by the terms of the assignment and the clear provisions of the
   Copyright Act.
70. Even if PlaintiffAF Holdings had a valid assignment that would support an action against
   DefendantChowdhury, it attempted to extend the effect or operation of that assignment beyond
   the scope of the statutory right by improperly coercing DefendantChowdhury with threats of
   statutory damages awards, attorney’s fees, and financially burdensome lawsuits, regardless of the
   merits and its belated claim’s bar on the extraordinary forms of relief that PlaintiffAF Holdings
   nonetheless deceptively claimed.
71. Plaintiff’sAF Holdings’ bald attempt at using its copyright assignment to expand its scope by
   deception and avail itself of unwarranted remedies constitutes copyright misuse.
72. As a direct and proximate result of the Plaintiff’sAF Holdings’ extortion threats and false
   representations, and DefendantChowdhury’s reliance on those threats and false representations,
   DefendantChowdhury suffered injuries, damages, or losses in an amount to be determined at
   trial.
73. DefendantChowdhury is entitled to declaratory relief that Plaintiff’sAF Holdings’ copyright
   assignment is invalid and barring PlaintiffAF Holdings from advancing any claims or claims for
   statutory remedies unless and until it obtains a corrected and proper assignment.
                          ——— THIRD PARTY DEFENDANTS ———
                    JOINTLY AND SEVERALLY, AND AS ALTER-EGOS OF AF HOLDINGS




                                                 !12
        Case 1:12-cv-12105-IT Document 155-3 Filed 03/14/19 Page 13 of 18



74. Chowdhury incorporates by reference the allegations contained in paragraphs 1 through 8 and
   paragraphs 20 through 35, and paragraphs 55 through 59 as if fully set forth herein.
75. Steele and Hansmeier, through AF Holdings, engaged in abusive and/or improper conduct in
   exploiting or enforcing the purported copyright in Sexual Obsession beyond any legitimate rights
   they may have had.
76. Specifically, hen claims were brought against Chowdhury, neither Steele, Hansmeier nor AF
   Holdings had standing to file suit. By directing the film to be uploaded to BitTorrent, they had
   implicitly authorized any downloading activity, actual or alleged [No. 133-33 p. 4, 141-1 p. 3].
   More so, as attorneys, they were aware they had no claim.
77. Steele and Hansmeier attempted to extend the effect of their copyright beyond its statutory scope
   by saddling Defendant with a financially burdensome and fraudulent lawsuit; raising claims
   barred by the clear provisions of the Copyright Act. This bald attempt at using copyright as an
   extortionate means and avail themselves of unwarranted remedies constitutes copyright misuse.
78. As a direct and proximate result of the Steele and Hansmeier’s misuse, and Chowdhury’s reliance
   on those threats and false representations, he suffered substantial damages and losses.
                 _______________________________________________________
                              FOURTH COUNTERCLAIM
          VIOLATION OF MASSACHUSETTS GENERAL LAWS, CHAPTER 93A, § 1, ET SEQ.
               _______________________________________________________
                                   ——— AF HOLDINGS ———



79. Defendant incorporates by reference all foregoing allegations made in his affirmative defenses
   and counterclaims as if fully set forth herein.Chowdhury incorporates by reference the allegations
   contained in paragraphs 1 through 19, paragraphs 36 through 54, and paragraphs 60 through 73
   as if fully set forth herein.
80. At all relevant times, PlaintiffAF Holdings knowingly and intentionally engaged in unfair or
   deceptive conduct within the meaning of Chapter 93A. PlaintiffAF Holdings filed suit in United
   States District Court for the District of Massachusetts despite the knowledge that its copyright
   assignment (a requirement before filing claims for statutory damages or attorney’s fees) had been
   fraudulently obtained; that it was not a party to the assignment; that certain remedies it claimed—




                                                 !13
        Case 1:12-cv-12105-IT Document 155-3 Filed 03/14/19 Page 14 of 18



   again, statutory damages and attorney’s fees—were barred by the terms of the assignment; and
   that PlaintiffAF Holdings did not intend to fully litigate most, if not all, claims.
81. PlaintiffAF Holdings filed suit with the ulterior motive of forcing a settlement from the
   DefendantChowdhury. PlaintiffAF Holdings then used the overtly sexual nature of the complaint
   as leverage against the DefendantChowdhury.
82. Plaintiff’sAF Holdings’ unfair, unlawful, and deceptive practices occurred in the course of
   Plaintiff’sAF Holdings’ settlement fraud and the challenged practices directly caused actual
   damages and injury to the DefendantChowdhury. DefendantChowdhury’s injuries occurred in
   Massachusetts.
83. Plaintiff’sAF Holdings’ misrepresentations and deceptive acts had a tendency to or were capable
   of deceiving DefendantChowdhury—which they did. DefendantChowdhury relied on
   Plaintiff’sAF Holdings’ misrepresentations and deceptive acts, which acts are uncured.
84. Plaintiff’sAF Holdings’ unfair and/or deceptive practices caused DefendantChowdhury to suffer
   an ascertainable loss of money; and the loss arose from Plaintiff’sAF Holdings’ concealment
   from and failure to disclose to Defendant the true facts regarding the scope of Plaintiff’sAF
   Holdings’ copyright assignment and/or its lack of intent to fully litigate its claims—all done with
   the intent to file suit in order to facilitate purported settlements of improper claims.
85. By reason of the foregoing, DefendantChowdhury is entitled to treble damages, punitive
   damages, injunctive relief, attorney fees and costs as provided by Chapter 93A.
86. Defendant also seek permanent injunctive relief as a result of the Plaintiff’sAF Holdings’
   ongoing violations of Chapter 93A, including an order directing PlaintiffAF Holdings to provide
   DefendantChowdhury with all material facts relating to Plaintiff’sAF Holdings’ incorporation
   and copyright assignment, including any and settlements received.
87. The provision of such information will afford DefendantChowdhury and the public the
   opportunity to make informed decisions regarding their rights and prevent PlaintiffAF Holdings
   from further perpetrating the fraud.
88. A monetary award will fail to provide full relief to the DefendantChowdhury. Money damages
   will not compensate DefendantChowdhury for his current lack of pertinent information. Such
   information, and the ability to disseminate it, is in Plaintiff’sAF Holdings’ exclusive control.
   Absent a court order, DefendantChowdhury and the public will be unable to obtain the
   information necessary to make informed decisions regarding their rights.

                                                   !14
        Case 1:12-cv-12105-IT Document 155-3 Filed 03/14/19 Page 15 of 18



89. No thirty-day demand letter was required in this matter per § 9(3) of Chapter 93A, because the
   Plaintiff AF Holdings does not maintain a place of business or keep assets in the Commonwealth
   and/ or because this action is asserted by way of counterclaim.
                         ——— THIRD PARTY DEFENDANTS ———
                   JOINTLY AND SEVERALLY, AND AS ALTER-EGOS OF AF HOLDINGS

90. Chowdhury incorporates by reference the allegations contained in paragraphs 1 through 8 and
   paragraphs 20 through 35, paragraphs 55 through 59, and paragraphs 74 through 78 as if fully set
   forth herein.
91. Because neither Steele, Hansmeier nor AF Holdings maintains a place of business or keep assets
   in the Commonwealth and/or because this action is asserted by way of counterclaim, no thirty-
   day demand letter was required in this matter per § 9(3) of Chapter 93A.
92. At all relevant times, Steele and Hansmeier knowingly and intentionally engaged in unfair or
   deceptive conduct within the meaning of Chapter 93A. Steele and Hansmeier, through AF
   Holdings, filed a fraudulent suit in this District and directed fraudulent demand letters to be sent
   to Chowdhury in the Commonwealth, and through Prenda Law, caused the fraudulent complaint
   and false allegations to posted online.
93. Steele and Hansmeier filed a fraudulent suit with the ulterior motive of forcing a settlement from
   Chowdhury. Steele and Hansmeier then used the overtly sexual nature of the complaint as
   leverage against Chowdhury.
94. Steele and Hansmeier’s unfair, unlawful, and deceptive practices occurred in the course of
   litigation fraud, and the challenged practices directly caused actual damages and injury to
   Chowdhury. Chowdhury’s injuries occurred in Massachusetts.
95. Steele and Hansmeier’s misrepresentations and deceptive acts had a tendency to or were capable
   of deceiving Chowdhury—which they did. Chowdhury relied on Steele and Hansmeier’s
   misrepresentations and deceptive acts, which acts are uncured.
96. Plaintiff’s unfair and/or deceptive practices caused Chowdhury to suffer an ascertainable loss of
   money; and the loss arose from Steele and Hansmeier’s concealment from and failure to disclose
   to Chowdhury the true facts regarding the scheme to fraudulently obtain a copyright lawsuit
   settlement from him and/or that they implicitly authorized the alleged downloading activity and
   lacked standing to bring claims—all done with the intent to file suit in order to facilitate
   purported settlements of improper claims.


                                                 !15
        Case 1:12-cv-12105-IT Document 155-3 Filed 03/14/19 Page 16 of 18



97. By reason of the foregoing, Defendant is entitled to treble damages, punitive damages, injunctive
    relief, attorney fees and costs as provided by Chapter 93A.
                 _______________________________________________________
                                 FIFTH COUNTERCLAIM
                      DECLARATORY JUDGMENT ⎯ ALTER EGO LIABILITY
                 _______________________________________________________
                         ——— THIRD PARTY DEFENDANTS ———
                   JOINTLY AND SEVERALLY, AND AS ALTER-EGOS OF AF HOLDINGS

98. Chowdhury incorporates by reference the allegations contained in paragraphs 1 through 97 as if
    fully set forth herein.
99. This is a declaratory judgment action under 28 U.S.C. § 2201.
100.At all times relevant hereto, AF Holdings, Steele and Hansmeier were acting as alter egos of
    each other and are jointly and severally liable in this action for each other’s conduct. More
    specifically, in their plea agreements, Steele and Hansmeier both admit:
    a) that from 2011 through 2014, they had “executed a scheme to fraudulently obtain millions of
        dollars in copyright lawsuit settlements by deceiving state and federal courts throughout the
        country” [No. 133-33 p. 2];
    b) that as part of that scheme they “created [the plaintiff] AF Holdings and were at all relevant
        times the de facto owners of and controlled AF Holdings” [Id. p. 16; No. 141-1 p. 4];
    c) that at all relevant times, AF Holdings was undercapitalized [see e.g. No. 133-2 p. 33];
    d) that at all relevant times, any proceeds collected on behalf of AF Holdings were diverted to
        Steele and Hansmeier’s personal accounts [id.];
    e) that as part of that scheme they caused AF Holdings’ counsel in this case, “Prenda Law to be
        created … [and] exerted de facto control over Prenda Law” [Id. pp. 6-7, No. 141-1 pp. 3-4];
    f) that as part of that scheme they formed and wholly owned, operated and controlled Media
        Copyright Group9, the tech company used by AF Holdings to identify Chowdhury’s alleged
        infringement [see e.g. No. 133-24, 133-26, 133-27, and 133-32 ¶12];



9The Chicago Tribune reported that Media Copyright Group was Steele’s business, and that “Steele said
he and a partner spent about $250,000 to develop software that tracks illegal BitTorrent sharing from an
office in Minneapolis,” which is where Hansmeier resides. Steve Schmadeke, Chicago lawyer leads fight
against porn piracy, Chicago Trbune (Nov. 15, 2010), http://articles.chicagotribune.com/2010-11-15/
news/ct-met-porn-attorney-20101115_1_face-lawsuit-anti-piracy-campaign-copyright-violators.

                                                  !16
        Case 1:12-cv-12105-IT Document 155-3 Filed 03/14/19 Page 17 of 18



   g) that they took affirmative steps to “obscure their ownership and control over the
       compan[ies]” [Id. pp. 7-8]; and
   h) that they caused Sexual Obsession to be uploaded to file-sharing websites so they could then
       cause fraudulent lawsuits to be filed against alleged downloaders, including this action [Id.
       pp. 4-5].
102.The grounds for substituting Steele and Hansmeier as parties—their alter-ego relationship with
   AF Holdings, and their control of its finances and litigation—need not be re-litigated because the
   same issues were preclusively resolved and affirmed in Ingenuity 13 [No. 133-3, 133-7].
103.Chowdhury’s counterclaims sought relief from AF Holdings’ abuse of process, copyright misuse,
   and unfair and deceptive conduct, all of which was Steele and Hansmeier’s handiwork. But he
   cannot collect on the judgment from AF Holdings, an empty shell company. To give the judgment
   any effect, it must be adjudicated against Steele and Hansmeier, who created and controlled AF
   Holdings, employing it as their alter ego.
104.Accordingly, any corporate distinctions between AF Holdings, Steele and Hansmeier should be
   disregarded by the Court. Steele and Hansmeier should be held jointly and severally liable for
   any judgment issued against AF Holdings and any misdeeds they perpetrated under AF
   Holdings’s name.

                                      PRAYER FOR RELIEF

       WHEREFORE, Defendant/Counterclaimantplaintiff Sandipan Chowdhury respectfully
requests that this Court issue judgment as follows:
A. Judgment against John Steele and Paul Hansmeier, jointly and severally, declaring them alter
   egos of AF Holdings and finding them liable for any judgment issued against AF Holdings and
   any misdeeds they perpetrated under AF Holdings’s name relating back to the date of the original
   complaint.
B. ThatDeclaring AF Holdings, Inc.AF Holdings, John Steele and Paul Hansmeier take nothing by
   the Complaint against Chowdhury and that the same be dismissed with prejudice;
C. ThatDeclaring PlaintiffAF Holdings, John Steele and Paul Hansmeier has misused itsthe
   copyright at issue and that it is unenforceable and should be invalidated;
D. Declaring that Defendant/CounterclaimantChowdhury is not liable for directly or indirectly
   infringing Plaintiff’sthe copyright, conspiring to do so, or negligently allowing the same;


                                                  !17
        Case 1:12-cv-12105-IT Document 155-3 Filed 03/14/19 Page 18 of 18



Declaring that Plaintiff’s copyright is unenforceable and invalid;
E. Awarding Defendant/CounterclaimantChowdhury his costs and reasonable attorneys’ fees
   incurred this action;
F. Awarding Defendant/CounterclaimantChowdhury all damages that he has sustained as a
   consequence of Counterclaim Defendant’sAF Holdings, John Steele and Paul Hansmeier’s acts
   complained of herein; and
G. Granting such other and further relief as the Court deems appropriate.

                                   DEMAND FOR JURY TRIAL

       Defendant/Counterclaimant Sandipan Chowdhury hereby demands a trial by jury on all
counterclaims asserted in this Answer so triable.

Dated: January 4, 2013
                                                               Respectfully,



                                                               _____________________________
                                                               Jason E. Sweet (BBO# 668596)
                                                               BOOTH SWEET LLP
                                                               32R Essex Street
                                                               Cambridge, MA 02139
                                                               Tel.: (617) 250-8619
                                                               Fax: (617) 250-8883
                                                               Email: jsweet@boothsweet.com




                                                               _____________________________
                                                               Dan Booth (BBO# 672090)
                                                               BOOTH SWEET LLP
                                                               32R Essex Street
                                                               Cambridge, MA 02139
                                                               Tel.: (617) 250-8629
                                                               Fax: (617) 250-8883
                                                               Email: dbooth@boothsweet.com

                                                               Counsel for Sandipan Chowdhury




                                                    !18
